DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                 ERIC GRICE,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D15-2544

                                [March 9, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Matthew I. Destry,
Judge; L.T. Case Nos. 09013572CF10A and 11010136CF10A.

   Eric Grice, Miami, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Eric Grice appeals an order denying a rule 3.800(a) motion which seeks
additional jail credit. We affirm without prejudice for appellant to file a
sworn and legally sufficient rule 3.801 motion to correct jail credit within
sixty days of this opinion. See Casteel v. State, 141 So. 3d 624 (Fla. 4th
DCA 2014).

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.